Upon the strength of the case of Faulder v. Silk, cited 2 Mad. Chan., 578, and that in 2 Atk., 412, as well as some others that might be referred to, I concur in the opinion that the inquisition is only prima facie
evidence, and that evidence contradictory is admissible. If a lunatic, so found by inquisition, afterwards have lucid intervals before such inquisition be superseded, and during such interval enter into a contract, the other party may certainly prove the fact and have the benefit of it. The effect of an inquisition is to permit the committee of the lunatic to plead the lunacy, which, without such inquisition, the lunatic himself could not do.